Citation Nr: 0015746	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  96-10 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Whether the veteran has submitted new and material evidence 
to reopen his claim of entitlement to service connection for 
a skin disability, both on a direct basis and as a result of 
exposure to Agent Orange.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1968 
to June 1971.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office and Insurance Center 
(RO&IC) in Philadelphia, Pennsylvania, which denied the 
veteran's claim seeking entitlement to service connection for 
a skin disability, both on a direct basis and as a result of 
exposure to Agent Orange.

Service connection for a skin condition as a residual of 
exposure to herbicides was initially denied by a June 1984 
rating decision.  An appeal was not filed within one year of 
notification of the decision.  Consequently, the rating 
decision became final.  See 38 U.S.C.A. § 7105 (West 1991).

The veteran's claim was initially before the Board in 
December 1998, at which time it was remanded for additional 
development.  


FINDINGS OF FACT

1.  Evidence submitted subsequent to the June 1984 RO&IC 
denial of service connection for a skin condition as a 
residual of exposure to herbicides bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim for service connection for a skin disability.  

2.  The appellant has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for entitlement to service connection for a skin 
disability, both on a direct basis and as a result of 
exposure to Agent Orange, is plausible.  


CONCLUSIONS OF LAW

1.  Evidence submitted since the June 1984 RO&IC decision, 
which denied the veteran's claim of service connection for a 
skin condition as a residual of exposure to herbicides is new 
and material and, therefore, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(1999), Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

2.  The claim for entitlement to service connection for a 
skin disability, both on a direct basis, and as a result of 
exposure to Agent Orange, is not well-grounded.  38 U.S.C.A. 
§ § 1110, 5107 (West 1991), 38 C.F.R. § § 3.303, 3.307, 3.309 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran's DD-214 shows that he served in Vietnam.  

Service medical records show that the veteran was seen in 
April 1969 for very mild athlete's foot.  He was seen in June 
1970 for a rash and irritation from shaving.  On the 
veteran's separation examination in April 1971, regarding the 
veteran's skin and lymphatics, the examiner placed a check in 
the "normal" and "abnormal" box.  The examiner explained 
on the side of the box that the veteran had a 2 inch scar on 
his forehead.  

The veteran underwent a VA Agent Orange examination in 
September 1983.  As part of the medical examinaiton, the 
examiner noted a papular rash over the veteran's shoulders, 
chest, abdomen, and thighs, as well as a small scab on the 
right wrist.  The examiner noted a small red area on the 
veteran's penis.  Under pertinent medical history, the 
examiner noted no symptoms at exposure, but pimples on the 
chest and abdominal wall during the last two years.  It was 
noted that the veteran had a small papule on his right 
forearm that had appeared within the last year.  The veteran 
was diagnosed with folliculitis.  In October 1983, the 
veteran complained of an ongoing skin rash.  The veteran 
presented with a mild folliculitis of the hairy portions of 
the trunk and lower extremities.  The veteran had penile 
lesions which were non-pruritic.  The veteran was seen in 
December 1983.  The examiner stated that he would think of 
scabies in the veteran if it were not for the fact that he 
was not complaining particularly of itching.  The examiner 
recommended lotion.  

In a statement dated November 1983, the veteran asserted that 
he was exposed to spraying in Vietnam.  He asserted that he 
saw a Dr. "Tahansky" in 1972 because of a rash on his legs 
and buttocks.  He also asserted that he was seen in 1974 for 
a rash on the head of his penis, diagnosed as some sort of 
rash.  

In a statement dated April 1984, the veteran asserted that 
when he was in Vietnam, he was sprayed once a week for bugs.  
He asserted that he broke out with a rash of pimples in 1972 
and 1974, and was misdiagnosed by doctors.  

In June 1984, the RO&IC denied the veteran's claim for 
service connection for a skin condition as a residual of 
exposure to herbicides.  The veteran's claim was denied 
because the evidence did not show that the veteran had any 
present skin disease that was related to any condition he 
received treatment for in service.  The RO&IC concluded that 
the veteran's skin conditions in service were apparently 
resolved without any sequelae.  Evidence submitted subsequent 
to such decision is reported below:

In a letter to his congressman dated August 1986, the veteran 
asserted that he developed a rash over one fourth of his body 
in 1972.  He stated that he changed soaps based on the advice 
of a doctor, but that did not help his problem.  He asserted 
that in the two years that followed, the rash spread to over 
half his body.  He asserted that in 1974 he was seen for a 
rash on his penis that did not clear up after various 
treatments.  

The veteran underwent a VA examination for his skin in June 
1992.  The veteran stated that developing in 1972, and ever 
since then, especially in the hot summer months, he developed 
an erythematous, papulopustular dermatitis on the arms, back, 
trunk, and abdominal areas, which was quite pruritic.  The 
veteran stated that this was recurrent, year after year.  He 
stated that he had tried several different soaps for this, 
without much luck.  Examination showed that the veteran had a 
small papular erythema with minute pustules surmounting the 
papules on his arms (especially the forearms, and abdomen).  
Diagnosis was folliculitis.  The examiner stated that he was 
going to give the veteran a solution twice daily to the 
affected areas, and see how the veteran did.  

In the veteran's May 1995 notice of disagreement, he asserted 
that he was seen for a skin disorder in 1972 and 1974 by Dr. 
"Thansky."  

In a statement dated June 1995, the veteran's sister asserted 
that she saw a rash on the veteran's arms, legs, and chest.  
She stated that the rash first bore the appearance of prickly 
heat, but after a few days appeared to be infected similar to 
ingrown follicle/hairs.  She asserted that she had worked in 
the medical field for 28 years, had seen various forms of 
psoriasis, and that the veteran's skin disorder had not shown 
the stages of psoriasis.  

In the veteran's June 1995 substantive appeal, he asserted 
that the Lebanon VA hospital had the records of Dr. 
"Thansky" regarding a skin infection in 1972 and 1974. 

The veteran was afforded a hearing before the RO&IC in June 
1995, a transcript of which has been associated with the 
claims folder.  The veteran asserted that a Dr. Stahanski 
treated him for his skin condition in 1972, and told him that 
he was probably allergic to phosphates and soap.  The veteran 
asserted that this was the first time after service that he 
was seen for a skin disorder.  He stated that he was seen in 
1984 for a fungus on his penis.  He stated that he was 
circumcised in 1974, because the fungus kept coming back.  
The veteran stated that Adult Probation had the records of 
Dr. "Stahanski", and were going to mail them.  The 
veteran's sister testified that the veteran had a rash prior 
to his treatment with Dr. "Stahanski" in his penal area.  
She stated that the rash would come out on the trunk of his 
body, and on his arms and legs.  She stated that she was a 
medical technologist, and thought that it was prickly heat 
due to the heat.  

In a statement dated March 1996, the veteran asserted that he 
was in Coatesville for 26 or 27 days, and put his name on 
sick call every day to see a doctor for a skin rash until he 
was ordered not to.  

The veteran was afforded a hearing before the Board in 
September 1998, a transcript of which has been associated 
with the claims folder.  The veteran stated that he was 
treated in Vietnam for a skin disorder.  He specified that 
his skin would just shed off of him.  He stated that he was 
given an ointment, and his skin disorder cleared up.  He 
testified that after Vietnam, he was at Ft. Belvoir for 6 
months, then in Germany for 6 months, and that he did not 
have problems with his skin at those places.  The veteran 
testified that the first time he was seen for his skin 
condition was in 1972, by a Dr. "Hansky."  He stated that 
the skin problem started as a rash on his legs.  The veteran 
stated that the Wilkes Barre VA hospital had records from Dr. 
"Hansky."  It was noted that Dr. "Hansky" had died.  The 
veteran stated that Dr. "Hansky" had been his doctor before 
he went into the Army.  The veteran testified that the next 
time he was seen for his skin disorder after 1972 was in 
1973.  He stated that he again saw Dr. "Hansky."  The 
veteran described treatment at a number of VA hospitals and 
at the Pottsville Hospital.  He stated that he was 
circumcised at the Pottsville Hospital in 1974.  The veteran 
testified that he thought doctors had told him that he had 
chloracne.  

In January 1999, the VA Medical Center in Lebanon stated that 
all of the veteran's records had been sent to the VA Medical 
Center in Wilkes-Barre.

In February 1999, the VA Medical Center at Coatesville stated 
that they did not have any records of the veteran's.  

In March 1999, the VA Medical Center in Wilkes-Barre 
submitted medical records of the veteran's in response to the 
request of the RO&IC for treatment records from 1972 to the 
present.  In July 1992, September 1992, May 1993, August 
1993, and in September 1998, the veteran was seen and treated 
for skin disorders, most notably folliculitis.  The other 
records were either duplicates or did not have to do with the 
veteran's skin disorder.  

In March 1999, the VA Medical Center in Allentown submitted 
medical records of the veteran's in response to the request 
of the RO&IC for treatment records from 1972 to the present.  
The records regarding the veteran's skin were duplicates of 
the records submitted by the VA Medical Center in Wilkes 
Barre.  

In May 1999, the VA Medical Center in Philadelphia stated 
that they did not have any records of the veteran's.  

In May 1999, the Pottsville Hospital submitted treatment 
records from 1974 to 1999; however such records did not 
treatment for a skin disorder.  A hospital admission record 
from 1975 noted that the veteran had been reported by Dr. 
"Tihansky."  

In August 1999, a number of treatment records were submitted; 
however such records did not address the veteran's skin 
disorder.  

Copies of treatment records were submitted from the VA 
Medical Center in Wilkes-Barre.  In March 1999, the veteran 
was diagnosed with folliculitis.

In December 1999, the Social Security Administration (SSA) 
submitted a copy of their decision dated August 1991 in which 
they granted the veteran SSA benefits based on diagnoses of 
paranoid schizophrenia and mixed personality disorder.  A 
number of medical records were submitted from the 1980s-1990s 
in support of this decision.  A treatment record from January 
1984 noted that the veteran was being treated at the Lebanon 
VA Medical Center for a body rash.  On an undated examination 
report, an examiner reported that the veteran got a rash and 
pustules in the summer.  It is noted that in February 2000, 
the veteran's sister submitted duplicate SSA records.  


Analysis

Whether the veteran has submitted new and material evidence 
in order to reopen his claim of service connection for a skin 
disability.

As noted above, in June 1984, the RO&IC denied the veteran's 
claim for service connection for a skin disability as a 
residual of exposure to herbicides.  Under applicable law and 
VA regulations, that decision is final, and the veteran's 
claim may not be reopened and reviewed unless new and 
material evidence is submitted by or on behalf of the 
veteran.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156 (1999).  

Under 38 C.F.R. § 3.156 (a) (1999), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

There is no requirement, however, that in order to reopen a 
claim, that the new evidence, when viewed in the context of 
all the evidence, both new and old, creates a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitted sufficient to reopen 
a claim set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991)).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In light of Hodge, in Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc), and in Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), the Court set forth a three-part test for the 
adjudication of previously denied claims to which finality 
had attached.  Under the new Elkins test, the Secretary must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally decided claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim the Secretary must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Secretary may then 
proceed to evaluate the merits of the claim, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Elkins at 218-219; Winters at 206. 

New and material evidence has been submitted in order to 
reopen the veteran's claim for service connection for a skin 
disability.  The veteran was denied service connection for a 
skin disability in June 1984 because the evidence did not 
show that the veteran had any present skin disease that was 
related to any condition he received treatment for in 
service.  Prior to the June 1984 decision, the veteran had 
asserted that he had seen a Dr. "Tahansky" in 1972 for a 
rash on his legs and buttocks.  Since that time, the 
veteran's sister testified at a hearing before the RO in June 
1995 that the veteran had a rash prior to his treatment with 
Dr. "Stahanski."  

The testimony by the veteran's sister is new in that it is 
not merely cumulative of other evidence of record. 

The testimony by the veteran's sister is also material to the 
veteran's claim.  Justus, Hodge, supra.  The veteran's claim 
was denied in June 1984 because no current skin disease was 
related to a condition the veteran received treatment for in 
service; however, the veteran's sister has testified since 
then that the veteran had a skin rash after service ended in 
June 1971, but prior to the time he was seen by a doctor in 
1972.  

Although there still is no medical nexus between a skin 
disorder and service, such evidence is not necessary in 
determining whether new and material evidence has been 
submitted.  These are questions to be addressed in 
determining whether the veteran has submitted a well-grounded 
claim.  The testimony by the veteran's sister that the 
veteran had a rash prior to his treatment in 1972, either by 
itself, or in connection with the evidence already assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Accordingly, the 
claim is reopened, and the veteran's claim must be considered 
in light of all the evidence, both old and new.  


Entitlement to service connection for a skin disability, both 
on a direct basis and as a result of exposure to Agent 
Orange.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 1991).  Service connection may also be granted for 
certain chronic disorders if they become manifested to a 
compensable degree within one year from the date of discharge 
from active military service; or for any disease or injury 
diagnosed after discharge, when all of the evidence 
establishes that the disease or injury was incurred in 
service.  38 U.S.C.A. § 1101, 1112, 1113 (West 1991); 
38 C.F.R. § 3.303 (d), 3.307, 3.309 (1999).

When a claim is reopened as with the veteran's claim, under 
Elkins and Winters, it must be determined whether the claim 
as reopened is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  In so doing the credibility of the evidence is 
presumed, except where the evidentiary assertion is 
inherently incredible.  King v. Brown, 5 Vet.App. 19 (1993).

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

The Court has established a three pronged test to determine 
whether a claim is well grounded.  There must be competent 
evidence of a current disability (medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the injury 
or disease in service and the current disability (medical 
evidence).  See Rabideau v. Derwinski, 2 Vet.App. 141 (1992); 
Grottveit v. Brown, 5 Vet.App. 92 (1993); Grivois v. Brown, 
6 Vet.App. 136 (1994); Caluza v. Brown, 7 Vet.App. 498 
(1995).  To be well grounded, a claim must be supported by 
evidence that suggests more than a purely speculative basis 
for an award of benefits; medical evidence is required, not 
just allegations.  Tirpak v. Derwinski, 2 Vet.App. 609 
(1992); Dixon v. Derwinski, 3 Vet.App. 261 (1992).

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Regulations pertaining to Agent Orange exposure provide for a 
presumption of exposure to herbicide agents for veterans who 
have one of several diseases and served on active duty in 
Vietnam during the Vietnam Era.  38 C.F.R. § 3.307 (a) (6) 
(1999).  These regulations also specify the diseases for 
which service connection may be presumed due to an 
association with exposure to herbicide agents.  The specified 
diseases are: chloracne, Hodgkin's disease, non-Hodgkin's 
lymphoma, porphyria cutanea tarda, soft tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), multiple myeloma, and respiratory cancers 
(cancers of the lung, bronchus, trachea, or larynx).  A list 
of soft tissue sarcomas is noted at the end of the 
regulation.  38 C.F.R. § 3.309 (e) (1999).  Furthermore, the 
Secretary of Veterans Affairs formally announced in the 
Federal Register, on January 4, 1994, that a presumption of 
service connection based on exposure to herbicides used in 
Vietnam was not warranted for certain conditions, to 
specifically include skin cancer, or for "any other 
condition for which the Secretary has not specifically 
determined a presumption of service connection is 
warranted." 59 Fed.Reg. 341 (1994).

The United States Court of Appeals for the Federal Circuit 
has determined that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards Act, Public Law No. 98-524, 
Section 5, 98 Stat. 2725, 2727 through 29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  See Combee v. Brown, 34 F. 
3d 1039 (Fed. Cir. 1994).  However, the United States  Court 
of Veterans Appeals (Court) has held that where the issue 
involves medical causation, competent medical evidence which 
indicates that the claim is plausible or possible is required 
to set forth a well-grounded claim.  Grottveit v. Brown, 
supra.

The veteran's claim for service connection for a skin 
disability is not well-grounded.  As mentioned above, 
38 C.F.R. § 3.309 (e) lists certain diseases for which 
service connection may be presumed due to an association with 
exposure to herbicide agents.  However, the veteran has not 
been diagnosed with any of the skin diseases listed in 
38 C.F.R. § 3.309 (e).  Although the veteran contended at his 
September 1998 Board hearing that he had been diagnosed with 
chloracne (one of the diseases listed in 38 C.F.R. § 3.309 
(e) (6)), his medical records do not show such a diagnosis.  
The veteran's post-service medical records show diagnoses of 
only folliculitis and possibly scabies.  Although the veteran 
contends that he has been diagnosed with chloracne, as a 
layman, he is not competent to provide a medical diagnosis.  
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  
Grottveit, 5 Vet.App. at 93.  Since the veteran has not been 
diagnosed with one of the disease listed in 38 C.F.R. § 3.309 
(e), there is no presumption of a connection between 
herbicide exposure and the veteran's skin disorder, and 
service connection cannot be allowed on a presumptive basis.

Since service connection for a skin disability can not be 
allowed on a presumptive basis, for the veteran to be granted 
service connection, he must show that his skin disability was 
incurred in or aggravated by service on a direct basis.  
However, as will be explained below, the veteran's claim is 
not well grounded when considered on a direct basis. 

Regarding the first element of a well-grounded claim 
discussed in Caluza, the veteran does have a medical 
diagnosis of a current disability.  He was diagnosed at a 
September 1983 VA Agent Orange examination with folliculitis.  
Regarding the second element of a well-grounded claim, the 
service medical records show that the veteran was seen in 
April 1969 for very mild athlete's foot, and again in June 
1970 for a rash and irritation from shaving.  However, at 
separation in April 1971, the only skin disorder that the 
veteran was noted to have, was a 2 inch scar on his forehead.   

Regarding the third element of a well-grounded claim, the 
evidence does not include medical evidence of a nexus between 
an inservice disease or injury and the veteran's current skin 
disorder, folliculitis.  There is also no opinion by a 
medical professional that the veteran's current skin disorder 
had its onset in service, or is related to service, or 
exposure to Agent Orange.  In fact, the evidence does not 
show a diagnosis of folliculitis, or treatment for a skin 
disorder until September 1983, more than 12 years after the 
veteran left service.  Although the veteran contends that he 
was seen by Dr. "Tihansky" in 1972 for a skin disorder, 
efforts to obtain such records been unsuccessful.  

Although the veteran contends that his current  skin 
disorders are related to service, the veteran's self-reported 
history of the onset of the condition is not competent 
medical evidence to make the claim well grounded.  LeShore v. 
Brown, 8 Vet.App. 406.  The veteran's allegation that his 
skin disorder had its onset in service, or is related to 
exposure to Agent Orange, requires a medical opinion, and as 
a layman, the veteran is not qualified to provide such an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492.  Similarly, 
although the veteran's sister is competent to testify that 
the veteran had a rash after service, she is not competent to 
link the veteran's current skin disorder to service, or any 
rash that she observed to service.  

The veteran has submitted medical evidence showing that he 
currently has a skin disorder, but there is no reference that 
would link his current skin disorders to service.  As 
discussed above, medical evidence of a nexus between an in-
service injury or disease and the current disability is 
required.  See Caluza, supra.  As such evidence has not been 
presented regarding this claim, the claim is not well-
grounded.  In the absence of a well-grounded claim, the 
appeal for entitlement to service connection for a skin 
disability, both on a direct basis and as a result of 
exposure to Agent Orange, must be denied.  Edenfield 
8 Vet.App. 384.

Where a claim is not well grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete an application for a claim.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of the Department of 
Veteran Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet.App. 69 (1995).

In this instance the Board is of the opinion that the RO&IC 
has associated with the claims folder all the available 
medical records for consideration.  As noted, efforts have 
been made to obtain the treatment records for Dr. 
"Tihansky" from 1972.  Therefore, under the circumstances 
of this case, the VA has not been put on notice that relevant 
evidence exists, or could be obtained, which, if true, would 
make the veteran's claim "plausible."  Robinette, 8 
Vet.App. at 80.

Also the RO&IC fulfilled its obligation under section 5103(a) 
in the statement of the case which informed the veteran of 
the reasons for the denial of his claim.  Furthermore, by 
this decision, the Board is informing the appellant of the 
evidence which is lacking and that is necessary to make the 
claim well grounded.


ORDER

New and material evidence having been submitted to reopen the 
claim of service connection for a skin disability, both on a 
direct basis, and as secondary to exposure to Agent Orange, 
the claim is reopened.

Entitlement to service connection for a skin disability, both 
on a direct basis, and as secondary to exposure to Agent 
Orange is denied as not well-grounded.







		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 



